Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 133 to Registration Statement No. 02-90946 on Form N-1A of our reports relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust (the Trust), including the Funds and Portfolios listed on the attached Schedule A, appearing in the Annual Report on Form N-CSR of the Trust for the year ended October 31, 2007 and to the references to us under the headings Financial Highlights in each Prospectus and Other Service Providers - Independent Registered Public Accounting Firm and Financial Statements in each Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts February 25, 2008 SCHEDULE A Fund Report Date Fund Portfolio/Report Date, if different December 14, 2007 Eaton Vance Equity Research Fund N/A December 20, 2007 Eaton Vance Floating-Rate Fund Floating Rate Portfolio December 20, 2007 Eaton Vance Floating-Rate & High Floating Rate Portfolio Income Fund High Income Opportunities Portfolio (formerly, High Income Portfolio) (December 17, 2007) December 17, 2007 Eaton Vance High Income Opprtunities High Income Opportunities Portfolio Fund (formerly, High Income Fund) (formerly, High Income Portfolio) December 20, 2007 Eaton Vance Strategic Income Fund Emerging Markets Income Portfolio (December 17, 2007) Floating Rate Portfolio Global Macro Portfolio (December 17, 2007) High Income Opportunities Portfolio (formerly, High Income Portfolio) (December 17, 2007) International Income Portfolio (December 17, 2007) Investment Portfolio December 14, 2007 Eaton Vance Tax-Managed Equity Tax-Managed Growth Portfolio Asset Allocation Fund (February 15, 2008) Tax-Managed Value Portfolio Tax-Managed International Equity Portfolio Tax-Managed Multi-Cap Growth Portfolio (formerly, Tax-Managed Multi-Cap Opportunity Portfolio Tax-Managed Mid-Cap Core Portfolio Tax-Managed Small-Cap Growth Portfolio Tax-Managed Small-Cap Value Portfolio December 14, 2007 Eaton Vance Tax-Managed International Tax-Managed International Equity Equity Fund Portfolio December 14, 2007 Eaton Vance Tax-Managed Mid-Cap Tax-Managed Mid-Cap Core Portfolio Core Fund December 14, 2007 Eaton Vance Tax-Managed Multi-Cap Tax-Managed Multi-Cap Growth Growth Fund (formerly Eaton Vance Portfolio (formerly Tax-Managed Multi- Tax-Managed Multi-Cap Opportunity Cap Opportunity Portfolio) Fund) December 14, 2007 Eaton Vance Tax-Managed Small-Cap Tax-Managed Small-Cap Growth Growth Fund Portfolio December 17, 2007 Eaton Vance Tax-Managed Dividend N/A Income Fund December 14, 2007 Eaton Vance Tax-Managed Small-Cap Tax-Managed Small-Cap Value Portfolio Value Fund December 14, 2007 Eaton Vance Tax-Managed Value Fund Tax-Managed Value Portfolio December 17, 2007 Eaton Vance Government Obligations Government Obligations Portfolio Fund SCHEDULE A - CONTD Fund Report Date Fund Portfolio/Report Date, if different December 20, 2007 Eaton Vance Low Duration Fund Investment Portfolio Floating Rate Portfolio December 20, 2007 Eaton Vance Diversified Income Fund Boston Income Portfolio (December 17, 2007) Floating Rate Portfolio Government Obligations Portfolio (December 17, 2007) December 17, 2007 Eaton Vance Dividend Income Fund Dividend Income Portfolio December 17, 2007 Eaton Vance International Equity Fund International Equity Portfolio December 17, 2007 Eaton Vance Structured Emerging N/A Markets Fund December 17, 2007 Eaton Vance Global Macro Fund Global Macro Portfolio December 17, 2007 Eaton Vance International Income Fund International Income Portfolio December 17, 2007 Eaton Vance Money Market Fund Cash Management Portfolio Eaton Vance Cash Management Fund December 17, 2007 Eaton Vance Emerging Markets Emerging Markets Local Income Local Income Fund Portfolio
